ON PETITION FOR REHEARING
PER CURIAM.
In its petition for rehearing, the Commission apparently interprets our opinion as implicitly holding that the Corn-*76mission is without power, regardless of the circumstances, to bring an independent suit more than 180 days after the filing of the charge upon which the suit is based. A careful study of our opinion will disclose that we neither considered nor decided this question. Our opinion is necessarily confined to the rather narrow issue of whether the Commission is entitled to bring an independent action after the charging party has already filed suit pursuant to the statute.
Subject to the above clarification, the petition for rehearing by the panel is denied.